Citation Nr: 1105576	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-21 679	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to reentrance into a VA vocational rehabilitation 
program.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from November 1984 to July 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran perfected an appeal regarding the issue of 
entitlement to reentry into a program of vocational 
rehabilitation in June 2009.  That appeal was certified to the 
Board in June 2010.  This was the only issue developed and 
certified on appeal.

The Veteran was, and is, unrepresented by any party in 
conjunction with the vocational rehabilitation claim.  A review 
of the claims folder shows that he appointed a private attorney 
as his representative in July 2000.  The attorney withdrew his 
representation in April 2004.  He affirmed his withdrawal of 
representation in July 2004.  The representation was not limited 
and thus revoked any prior power of attorney or authorizations as 
representative that were of record.  See 38 U.S.C.A. § 20.14.631 
(f)(1) (2010).  

The Veteran testified at a Board hearing in regard to the then-
pending claim in August 2004.  At that time he thought a 
representative from the Disabled American Veterans (DAV) would 
assist him at the hearing, but none did.  A representative from 
DAV later submitted a motion and written argument on behalf of 
the Veteran in October 2004.  The Board denied the Veteran's 
then-pending appeal in October 2004.  Although DAV submitted 
material in support of the Veteran's claim, there is no record of 
the organization being authorized to act as the Veteran's 
representative at any time subsequent to July 2000.

Concurrent with the current vocational rehabilitation claim, the 
Veteran sought entitlement to service connection for VA 
disability compensation.  The RO wrote to the Veteran on three 
separate occasions, June 2009, July 2009, and October 2009, to 
address notice and duty-to-assist requirements.  The letters 
involved issues of increased ratings for service-connected 
lumbosacral strain, bilateral pes planus and eczema, in addition 
to a total disability rating.  All three letters advised the 
Veteran on how he could select a representative to assist him 
with his claims.

The Veteran's claims, as referenced in the above letters, were 
adjudicated in December 2009.  

In April 2010, the RO wrote to the Veteran in response to the 
Veteran's letter to the President.  He was informed that action 
would be taken to docket his request for a Board hearing 
following input from the DAV as his representative.  The Veteran 
responded in May 2010 that he had withdrawn his consent for DAV 
to be his representative in May 1996.  He said that he had a 
private attorney to represent him.

The Veteran's current attorney submitted evidence of his 
appointment in that capacity to the RO in July 2010.  The issues 
involved in the representation consisted of entitlement to 
service connection for posttraumatic stress disorder (PTSD) and 
an increased rating for service-connected pes planus.  (Although 
the extent of the representation was not clear, the attorney 
later made it clear that his representation was limited to claims 
of service connection for PTSD and a higher rating for pes 
planus.)

The above notice of representation was sent to the RO, as it 
should have been, because it involved issues unrelated to the 
issue on appeal.  The scope of the representation agreement did 
not cover the vocational rehabilitation issue.  However, the RO 
forwarded the agreement to the Board in August 2010.  The RO took 
no action in adjudicating the claim.

The Board wrote to inform the Veteran of his hearing that was 
scheduled in regard to the vocational rehabilitation issue in 
October 2010.  Unfortunately, the letter was addressed to the 
Veteran's attorney.  A Board hearing was scheduled for February 
7, 2011.

The attorney submitted additional argument and evidence in 
support of the PTSD and pes planus issues to the RO in December 
2010.  Again, the RO forwarded the material to the Board rather 
than adjudicate the claim.

The Veteran and his attorney reported for the scheduled hearing 
in February 2011.  They expected to address claims of service 
connection for PTSD and an increased rating for pes planus.  
However, it was noted that neither issue had been adjudicated by 
the RO.  There was no rating action with which to disagree, or 
disagreement to confer jurisdiction on the Board.  See Jarrell v. 
Nicholson, 20 Vet. App. 326 (2006); see also 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  Consequently, no hearing was held.  (As noted 
in the decision below, the only issue over which the Board had 
jurisdiction was withdrawn by the Veteran.)

The issues of service connection for PTSD and service connection 
for organic brain syndrome raised in the representative's 
presentation, along with the claim for increased rating for 
service-connected pes planus are referred to the RO for prompt 
adjudication.  (The Board notes that the RO previously 
acknowledged the PTSD claim by issuing a notice letter to the 
Veteran on that issue in June 2010.)  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1984 to July 1987.

2.  In February 2011, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the issue on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran submitted a statement in February 2011 wherein he stated 
he wished to withdraw his appeal in regard to the pending 
vocational rehabilitation issue.  The Board finds that the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


